Citation Nr: 1727479	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-45 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for end-stage renal disease.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1980 to February 1983.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is of record.  

In February 2016, the Board remanded the case for additional development, pursuant to an August 2015 joint motion for remand.  The Board directed that a new medical opinion be issued by a nephrologist and that the new opinion reconcile the conflicting medical opinions dated February 2008 and December 2009.  Upon reviewing the development since that time, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

On February 8, 2017, the Veteran requested an additional 60 days to submit evidence.  The Board granted an additional 60 days from March 21, 2017.  On May 19, 2017, the Veteran requested an additional 30 days to submit evidence.  The Veteran timely submitted a medical opinion dated June 2017 and additional argument.  

The Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1. The evidence clearly and unmistakably shows that the Veteran's kidney disease preexisted service.

 2. The evidence does not clearly and unmistakably show that the Veteran's kidney disease was not worsened beyond the natural progress of the disease during service.


CONCLUSION OF LAW

The Veteran's preexisting kidney disease was aggravated during active service.  38 U.S.C. §§ 1111, 1131, 1137, 1153, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated December 2007, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137 (2014). 

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153 (2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2016).

In this case, the record clearly indicates that the Veteran has been diagnosed with end-stage renal disease during the appeal period.  

Upon review, the Board also finds that there is clear and unmistakable evidence that the Veteran had kidney disease prior to his entrance to active duty service, based on the service treatment records and the medical opinions of record.

Having found that the evidence clearly and unmistakably shows that the Veteran's kidney disorder preexisted his service, the Board must now consider whether the evidence clearly and unmistakably shows that the preexisting kidney disease was not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The evidence of record does not clearly and unmistakably show that the Veteran's kidney disease was not worsened beyond the natural progress of the disease during service.  The Veteran's entrance examination indicated the presence of albumin protein in the Veteran's urine at a +3 level.  Urinalysis reports dated January 1981 and February 1983 indicate albumin levels of +4.5.  A February 2008 medical opinion states that this was an early form of kidney disease.  A June 2017 medical opinion states that albuminuria is generally thought of as being a strong indicator of kidney disease, that the Veteran clearly had proteinuria before and during his service years, and that it cannot be ascertained clearly and unmistakably that renal disease was not aggravated beyond its natural progression by service.  

Accordingly, the Board finds that the Veteran's kidney disease clearly and unmistakably existed prior to the Veteran's active duty service and that the evidence does not clearly and unmistakably show that this disability was not worsened beyond the natural progress of the disease during service.  Therefore, service connection for his end-stage renal disease is warranted.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for end-stage renal disease is granted.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


